Title: From John Adams to Joseph Willard, 6 May 1794
From: Adams, John
To: Willard, Joseph



Dear Sir
Philadelphia May 6. 1794

I beg Leave to communicate, through your kind mediation, to the Members of the American Accademy of Arts and Sciences, my most affectionate and respectful Thanks for the Honour they have done me by repeated Elections to their Chair. If I have ever entertained a hope that I might at some time or other have been of some Use to that respectable Society, the State of Publick Affairs has hitherto wholly prevented me; and the present and future Prospects render it wholly impossible for me to give the Smallest Attention to the Interest or Honour of that Institution which has such just and so important Claims upon its President.
As it would be unbecoming in me, therefore, any longer to withhold the Honours of the Accademy from other Gentlemen, who have so much better deserved them and are so much better qualified to do service, I hereby decline the future Election to the office of President of The Accademy of Arts and Sciences.
With great Respect and / Esteem for the Members of the Accademy / in general and with the highest Consideration / for yourself in particular, I / have the Honour to be Dear sir / your most obedient Sert

John Adams